Citation Nr: 1327722	
Decision Date: 08/29/13    Archive Date: 09/05/13

DOCKET NO.  07-34 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation higher than 30 percent before April 2, 2012 and an initial evaluation higher than 50 percent after April 2, 2012 for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel




INTRODUCTION


The Veteran had active military service from March 2002 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a May 24, 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  

The May 24, 2007 rating decision granted service connection for PTSD, and assigned a 30 percent intial rating, effective from March 11, 2006.  During the pendency of the appeal, in a rating decision in August 2012, the RO assigned an staged increased initial rating for PTSD of 50 percent, effective April 2, 2012.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board has reviewed both the Veteran's physical claims file and his Virtual VA file so as to insure a total review of the evidence.

The Board remanded this matter in October 2011.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

By a rating decision dated May 17, 2007, the RO granted the Veteran's claim for entitlement to service connection for left knee patellofemoral syndrome, evaluated as non-compensable.  The Veteran filed a notice of disagreement, and in November 2007, a statement of the case was issued.  The Veteran did not file a timely substantive appeal, and the issue was not certified by the RO to the Board.  In an August 2011 informal hearing presentation, the Veteran's accredited representative noted that a timely substantive appeal is of record; however, the Board finds no such evidence as to the left knee disability.  Although the claims file includes a VA Form 9, dated in October 2007, this was in response to the October 2007 statement of the case (SOC) on the issue of PTSD.  The Veteran was not issued an SOC on the left knee disability issue until November 2007.  The claims file does not include correspondence from the Veteran or his accredited representative, subsequent to the November 2007 SOC, which can be construed as a timely substantive appeal.  The August 2011 accredited representative statement was not filed within sixty days of the issuance of the November 2007 SOC, or within the one year period following issuance of the May 18, 2007 notification of the rating decision.  As the Veteran has not completed an appeal as to the issue of entitlement to a compensable rating for his service-connected left knee disability, that issue is not currently before the Board.  

The Board finds, however, that the issue of entitlement to a compensable rating for the Veteran's service-connected patellofemoral syndrome left knee disability has been raised by the record.  As the Veteran has not completed an appeal of the issue of entitlement to a compensable rating for the Veteran's service-connected patellofemoral syndrome left knee disability, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

For the reasons expressed below, the Board has determined that another remand is necessary.  

The supplemental statement of the case dated in August 2012 refers to VAMC records from July 2008 to April 2012.  The file before the Board does not contain these records as, with the exception of a report of VA psychiatric examination on April 2, 2012, the most recent VAMC record is dated in April 2007. 

VA medical records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession. See 38 U.S.C.A. § 5103A (b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).

Therefore, a complete set of VAMC records from April 2007 to the present should be requested to ensure that the Board has all relevant VAMC records.

The Veteran, as part of his argument for a higher rating, states he has lost time from work due to PTSD.  The Board has determined that the Veteran should be afforded the opportunity to provide employment records as there is a reasonable possibility they may help establish his claim for a higher rating for PTSD.

Finally, as noted, the Board remanded this matter in October 2011 with directions that the Veteran be asked to identify all medical caregivers who treated the Veteran for his PTSD symptoms.  VA sent the Veteran a letter addressed to his last address of record in February 2012.  To date, he has not responded.  Given the above development that must be completed, the Board finds that while the appeal is in remand status the Veteran should also be afforded another opportunity to identify his caregivers and, if not associated with VA, submit or authorize VA to obtain pertinent private records.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide or authorize VA to obtain his employment records from his current employer and any other employer during the appeal period, to include records of absenteeism or tardiness, health records, and any adverse action that was taken, for example, loss of pay or demotion.

All efforts to obtain these records must be documented in the file.  The RO/AMC should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  If no records are obtained the RO should notify the Veteran of the records that could not be obtained, notify the Veteran of the steps taken to obtain the records, and notify the Veteran that he may submit any such records in his possession.

2.  Ask the Veteran to provide or authorize VA to obtain medical records of psychiatric treatment since March 2006 from all private medical providers, to include private mental health and marital counseling.

All efforts to obtain these records must be documented in the file.  The RO/AMC should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  If no records are obtained, the RO should notify the Veteran of the records that could not be obtained, notify the Veteran of the steps taken to obtain the records, and notify the Veteran that he may submit any such records in his possession.

3.  Obtain treatment records for the Veteran from the VA Medical Center in Columbus, Ohio or any other VA health facility identified by the Veteran and any associated outpatient clinics from April 2007 to the present.  All attempts to obtain these records must be documented in the claims file.

4.  After the development requested is completed, readjudicate the claim for an initial evaluation higher than 30 percent before April 2, 2012 and a staged initial evaluation higher than 50 percent from April 2, 2012, for posttraumatic stress disorder.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



